DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 25-27 of U.S. Patent No. 10,593,584. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims being directed to an electrostatic chuck having a sapphire layer, with differences between the two claim sets being minor variations in recited scope that are not seen to involve an inventive step when the abilities of persons of ordinary skill are taken into full consideration. Claim 25 of the patent recites: A method for the manufacture of a multi-layer plate device used in semiconductor processing, said method comprising the steps of: arranging a plurality of plate components into a stack, wherein said plurality of plate components comprise an top plate layer, said top layer comprising sapphire, a lower plate layer, said lower plate layer comprising ceramic, and a brazing layer disposed between said top plate layer and said lower plate layer, said brazing layer comprising aluminum of greater than 89% aluminum by weight; joining said top plate layer to said lower layer portion, wherein said step of joining said upper plate layer to said lower plate layer comprises the steps of: placing the components into a process chamber; removing oxygen from the process chamber; and heating the stack of plate components, thereby joining said top plate layer to said lower plate layer with a hermetically sealed joint. Instant claim 1 primarily differs from claim 25 of the patent by reciting a brazing layer comprising metallic aluminum at greater than 99% by weight, with the properties of aluminum and its alloys understood by persons of ordinary skill in the art .
Dependent claims 2-9 of this Application have features related to claims 1-10 of the patent and no inventive step is observed by the addition of such features to the method of claim 25 of the patent.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SWJackson
May 8, 2021
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836